Opinion by
Mr. Justice Brown,
As we have affirmed the constitutionality of the act of *362April 28,1899, in Com. ex rel. Jones v. Blackley, 198 Pa. 372, and. this day, to No. 110 of the present term, decided that the act of June 12,1893, has been repealed, the only question before us on this appeal is, the right of the appellee to the mandamus awarded by the court below, which was directed to be issued on the petition, answer and replication. By the Act of June 9,1891, P. L. 248, amending the Act of May 13,1887, P. L. 108, regulating the sale of liquors, four fifths of the license fees paid for licenses in townships are to be paid to the township treasurers, to “ be applied to keeping the roads in good repair.” In townships not having treasurers, this money is,ex necessitate, paid to the supervisors, who in such townships, are practically township treasurers for the receipt and expenditure of moneys for road purposes; but, where the office of township treasurer exists, the license money due the township can, under the act of June 8,1891, be paid to no one else.
In the petition for this mandamus the petitioner alleges that he was duly elected to the office of township treasurer in the township of Coal, in the county of Northumberland, for. the year 1900; that he gave a bond, as required by law, and entered upon the duties of his office, and was, at the time of the presentation of this petition, acting as such treasurer; that there was in the hands of Mathias Croninger, appellant, treasurer of Northumberland county, the sum of 12,935, due and payable to him as treasurer of said township, as its share ox-portion of the fees collected for licenses issued for the sales of liquor in it; that demand for the same was duly and regularly made upon the said Mathias Croninger, treasurer as aforesaid, on the day when the said sum of money became due and payable—which was on September 1, according to the terms of the Act of July 30,1897, P. L. 464—and subsequently thereto, and payment of the same was refused. The answer of the appellant admits that the relator had been duly elected treasurer of Coal township, and had qualified as such, under the provisions of the act of assembly of April 28,1899; that the said sum of money paid for licenses had been in his hands until September 11,1900—ten days after it had become due and payable to the treasurer of the township—aixd ten days after it had been demanded by that officer; and, as a reason why he should not now pay it to the relator, sets forth the payment to *363persons alleged, under the circumstances stated in the answer, to have been the supervisors of the township.
The act of assembly is clear that the money is payable to the township treasurer, to be applied to keeping the roads in repair. This means that the proper township authorities can direct the expenditure of the money so paid to the township treasurer; but, in the first instance, it must be paid to him. The conditions stated in the answer of the appellant under which he paid the money to the supervisors, cannot relieve him now from paying it to the officer designated by the act of assembly as the person to whom it must be paid and who, it is admitted, has qualified himself to receive it. That it may have actually been used for road purposes by persons not authorized to receive it, cannot affect the liability of the appellant to pay it to the officer specifically named as the one to whom it must be paid. There is no allegation that the election of the township treasurer was irregular, or that the election at which he was elected had not been, in all respects, legal; on the contrary, we have the distinct admission of the due election and qualification of the relator, and to him alone was the money payable in the first instance, the supervision of its expenditure being, as stated, with the proper township authorities. Under the plain admissions in the answer, the writ of - mandamus could not have been withheld, and the order of the court below, in directing it to issue, is affirmed.